ICJ_103_Diallo_GIN_COD_2007-06-27_ORD_01_NA_00_FR.txt.     COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


       AFFAIRE
  AHMADOU SADIO DIALLO
(RE
  u PUBLIQUE DE GUINE
                    u E c. RE
                            u PUBLIQUE
      DE
       u MOCRATIQUE DU CONGO)


     ORDONNANCE DU 27 JUIN 2007




            2007
    INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


    CASE CONCERNING
  AHMADOU SADIO DIALLO
(REPUBLIC OF GUINEA v. DEMOCRATIC
     REPUBLIC OF THE CONGO)


        ORDER OF 27 JUNE 2007

                    Mode officiel de citation :
     Ahmadou Sadio Diallo (République de Guinée c. République
       démocratique du Congo), ordonnance du 27 juin 2007,
                    C.I.J. Recueil 2007, p. 653




                         Official citation :
 Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic
             of the Congo), Order of 27 June 2007,
                   I.C.J. Reports 2007, p. 653




                                         No de vente :
ISSN 0074-4441
ISBN 978-92-1-071032-9
                                         Sales number    926

                                  27 JUIN 2007

                                ORDONNANCE




      AHMADOU SADIO DIALLO
(RE
  u PUBLIQUE DE GUINE
                    u E c. RE
                            u PUBLIQUE
      DE
       u MOCRATIQUE DU CONGO)




      AHMADOU SADIO DIALLO
(REPUBLIC OF GUINEA v. DEMOCRATIC
     REPUBLIC OF THE CONGO)




                                   27 JUNE 2007

                                     ORDER

               653




                              COUR INTERNATIONALE DE JUSTICE

   2007                                      ANNÉE 2007
  27 juin
Rôle général
  no 103                                      27 juin 2007


                                    AFFAIRE
                               AHMADOU SADIO DIALLO
                           (RE
                             u PUBLIQUE DE GUINE
                                               u E c. RE
                                                       u PUBLIQUE
                                 DE
                                  u MOCRATIQUE DU CONGO)




                                           ORDONNANCE

               Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
                          MM. RANJEVA, SHI, KOROMA, PARRA-ARANGUREN, BUERGEN-
                          THAL, OWADA, SIMMA, TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-
                          AMOR, BENNOUNA, SKOTNIKOV, juges ; M. COUVREUR, greffier.

                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et les articles 31, 44 et 79 de son
               Règlement,
                  Vu la requête enregistrée au Greffe de la Cour le 28 décembre 1998,
               par laquelle la République de Guinée a introduit une instance contre la
               République démocratique du Congo au sujet d’un différend ayant pour
               origine de « graves violations du droit international » que celle-ci aurait
               « commises sur la personne d’un ressortissant guinéen »,
                  Vu l’ordonnance en date du 25 novembre 1999, par laquelle la Cour a
               notamment fixé au 11 septembre 2001 la date d’expiration du délai pour
               le dépôt du contre-mémoire de la République démocratique du Congo, et
               l’ordonnance en date du 8 septembre 2000, par laquelle le président de la
               Cour a notamment reporté la date d’expiration de ce délai au 4 octobre
               2002,

               4

654          AHMADOU SADIO DIALLO (ORDONNANCE 27 VI 07)


   Vu les exceptions préliminaires, portant sur la recevabilité de la requête
de la République de Guinée, qui ont été présentées par le Gouvernement
de la République démocratique du Congo dans le délai fixé pour le dépôt
du contre-mémoire, tel qu’ainsi prorogé ;
   Considérant que la Cour, par son arrêt en date du 24 mai 2007, a
déclaré la requête de la République de Guinée recevable en ce qu’elle a
trait à la protection des droits de M. Diallo en tant qu’individu et à la
protection des droits propres de celui-ci en tant qu’associé des sociétés
Africom-Zaïre et Africontainers-Zaïre ;
   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les représentants des Parties le 19 juin 2007, le coagent de la
République démocratique du Congo a indiqué que son gouvernement
serait en mesure de déposer son contre-mémoire en l’affaire à la fin du
mois de mars 2008 ; et que l’agent de la République de Guinée a exprimé
l’accord de son gouvernement sur un tel délai ;
   Compte tenu de l’accord des Parties,
  Fixe au 27 mars 2008 la date d’expiration du délai pour le dépôt du
contre-mémoire de la République démocratique du Congo ;
  Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt-sept juin deux mille sept, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République de Guinée et
au Gouvernement de la République démocratique du Congo.


                                                      Le président,
                                             (Signé) Rosalyn HIGGINS.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071032-9

